April 2, 2004

Mr. Lee L. Cameron Jr.
Wilson Elser Moskowitz Edelman & Dicker LLP
1201 Elm Street, Suite 5000
Dallas, TX 75270-2141

Mr. Kristofer S Monson
Assistant Solicitor General
P.O. Box 12548(MC 059)
Austin, TX 78711

Mr. William M. Boyd
Boyd Veigel, P.C.
P. O. Box 1179
McKinney, TX 75070
Mr. Julie B. Essenburg
City of Dallas
1500 Marilla Street, 7BN
Dallas, TX 75201


Mr. Robert C. Lyon
Robert Lyon & Associates
3301 Century Drive, Suite A
Rowlett, TX 75088

RE:   Case Number:  02-1031
      Court of Appeals Number:  05-01-01780-CV
      Trial Court Number:  00-09216-I

Style:      REATA CONSTRUCTION CORPORATION
      v.
      CITY OF DALLAS

Dear Counsel:

      Today, the Supreme Court of Texas delivered the  enclosed  per  curiam
opinion and judgment in the above-referenced cause.  See enclosures.
                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk

|cc:|Ms. Lisa Matz|
|   |             |
|   |Mr. Jim      |
|   |Hamlin       |